DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on October 31, 2022.  Claim(s) 11, 14-15, and 17-19, 25-28 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 11, 18, and 26-28 in the response filed 10/31/2022.  Claims 1-10, 12, 13, 16, and 20-24 are canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 14-15, and 17-19, 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 11, 14-15, and 17-19, 25-28 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is estimating an improvement in a target metric which is a process. (Step 1: YES).

The Examiner has identified independent system claim 11 as the claim that represents the claimed invention for analysis.  Claim 11 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)

a processor; and 
a memory coupled to the processor, 
wherein the memory stores instructions that, when executed by the processor, cause the processor to: 
extract a first dataset from a database associated with the contact center, wherein the first dataset comprises: past interaction data related to interactions occurring during a time period, each of the interactions occurring between customers and agents of an agent pool of the contact center, and 
outcome scores for each of the interactions of the interaction data, the outcome scores evaluating aspects of a given one of the interactions and including an outcome score for the target metric; 
determine, from the first dataset, a baseline performance for the target metric during the time period; 
create, from the first dataset, a training dataset and a test dataset; 
build, by a predictor training server, a predictive model using the training dataset wherein, to build the predictive model, the predictor training server applies a machine-learning algorithm which seeks to minimize an error in a difference between the actual outcome score for the target metric for a given interaction of the interactions in the training dataset and a predicted outcome score for the target metric for the given interaction; 
determine, by an analytics server, a bias of the predictive model by predicting with the predictive model an outcome score for the target metric for a select group of interactions selected from the test dataset and comparing the predicted outcome score for the target metric to the actual outcome score for the target metric for the select group of interactions and then adjusting the predictive model by a correction based on the determined bias;
receive by the predictive model, via inputs provided by a user from a user device communicating with the predictive model by a network, a first agent availability rate and a second agent availability rate, wherein an agent availability rate, is defined as a fraction used to simulate a pool of simulated available agents for handling a given one of the interactions; 
calculate, by the predictive model, the expected improvement for the target metric during the time period when each of the interactions of the interaction data is handled by a best-scored agent, wherein the first agent availability rate is used to calculate a first expected improvement and the second availability rate is used to calculated a second expected improvement, and wherein the best-scored agent is selected from the pool of simulated available agents based on relative performance of the agents in the pool of simulated available agents in relation to the target metric; and 
generate, by the analytics server, a visual representation on a user device of the user comparing the baseline performance for the target metric against the first expected improvement for the target metric and the second expected improvement for the target metric during the time period.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Collecting interaction data for one or more agents, determining baseline performance, using a predictive model with the collected data, determining a bias and using the predictive model to calculate an excepted improvement and comparing the expected improvement against the baseline recites concepts performed in the human mind.  But for the “processor”, “memory”, “database’, “training server”, “analytics server”, and “machine learning” language, the claim encompasses a user collecting and dividing a dataset for developing a baseline and a model and testing said model for predicting the improvement in a target metric and displaying a graphical result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind then it falls within the “Mental Processes” grouping of abstract ideas. The mere nominal recitation of a processor, a memory, one or more server and a machine learning algorithm does not take the clam limitations out of the mental process grouping.  Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)

Also, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as mathematical concepts.  Collecting interaction data for one or more agents, determining baseline performance, using a predictive model with the collected data, determining a bias and using the predictive model to calculate an excepted improvement and comparing the expected improvement against the baseline recites mathematical formulas or equations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind then it falls within the “Mathematical Concepts” grouping of abstract ideas. The mere nominal recitation of a processor, a memory, one or more server and a machine learning algorithm does not take the clam limitations out of the mathematical concepts grouping.  Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor, a memory, a prediction server, and an analytics server (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0026] about implantation using general purpose or special purpose computing devices [Each of the end user devices 105 may be a communication device conventional in the art, such as a telephone, wireless phone, smart phone, personal computer, electronic tablet, laptop, etc.,] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 14-15, and 17-19, and 25-28 further define the abstract idea that is present in their respective independent claim 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims  14-15, and 17-19, and 25-28 are directed to an abstract idea.  Thus, the claims 11, 14-15, and 17-19, and 25-28 are not patent-eligible.

Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.  The arguments begin (remarks page 7) with the rejection under 35 U.S.C. § 101.  
The Applicants traverse the rejection and argues that the amendments to the claims further narrow and more precisely describe the particular embodiment. Applicant argues that claim 10 is tied to a practical and specific device and hardware.  Further, the arguments state that claim 10 is not directed to ineligible subject matter and can no longer be classified as a mental process.  The arguments then point to the “machine learning” in claim 10 and the “neural network” present in claim 18.  

The Examiner does not agree with the arguments. First, the Examiner points out that claim 10 has been canceled and the arguments are actually referring to independent system claim 11.  The arguments are not persuasive as the amendment simply detail steps which can be performed by the human mind or with the aid or pen and paper.  The application of “machine learning” in claim 10 is simply using a known machine learning algorithm which was already trained prior to use in the system.  It constitutes a generic and known machine learning model and without training the machine learning.  The training is being used to build the predictive model.  Building a predictive model is a collection of mathematical formulas or equations used to product a result.  The details of the training are not present in the claim language.  This is simply applying the abstract idea to a computer and the inclusion of generic and known machine learning does not otherwise integrate the abstract idea into a practical application.  The claim includes “a machine learning algorithm which seeks to minimize a difference between actual scores and target metrics”.  This is merely a mathematical algorithm to minimize error or bias in actual scores and theoretical scores.  

The arguments continue (remarks page 8) an state that the claims should be considered eligible because the claims integrate into a practical application.  The arguments includes that the system is degerming agent availability rate for a future time period based on a calculated expected improvement in a target metric. 

The Examiner disagrees with the arguments.  The Examiner does not find integration into practical application because the system is simply using generic and well known computer hardware and machine learning techniques as tools to perform the otherwise abstract idea.  The use of well known and generic machine learning does not take the claims out of the mental processes grouping.  The computer is being used in its ordinary intended capacity. 

The arguments continue (remarks page 8) with the position that at least claim 10 has a specific use and practical effects where the steps of the claim generates a visual representation on a user device to compare the baseline performance for the target metric against the expected improvement for the target metric during the time period.  The Applicants argue that the factors impose meaningful limitations that argue against being directed to a judicial exception.  The arguments further cite Bascom but do not include specific arguments related to the decision.

The Examiner is not persuaded.  The visual representation is simply displaying the results of collected and analyzed data similar to Electric Power Group.  The mere display of the expected improvement is simply providing a visual for data which represents an easier understanding of the comparison.  Further the representation is a display of expected or predicted improvement compared to the target metric.  This is merely a representation of the prediction based on the collected data and does not represent an actual improvement in the operation of a call center. 

Applicants final argument is that the tangible output is shown to be useful for achieving operational and performance advantages.  Specifically the insights are helpful for economic ramifications where understaffing or overstaffing a call center can be an issue (remarks pages 8 and 9). 

The Examiner does not find the argument persuasive since the application of predicting performance applied by a computer as a tool does not successfully integrate into a practical application.  Further, the argument for improving economics of a call center would then relate to commercial interactions where calculating cost based on agent staffing would fall into commercial interactions related to business operations.  The rejection under 35 U.S.C. § 101 is not withdrawn at this time. 

In summary, the claims remain rejected under 35 U.S.C. § 101.  The claims are not in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                       November 29, 2022